Citation Nr: 0004207
Decision Date: 02/17/00	Archive Date: 09/08/00

DOCKET NO. 95-41 001               DATE FEB 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for a hiatal hernia.

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

L. M. Barnard, Counsel

REMAND

The veteran served on active duty from October 1990 to June 1991.
She also has several years of unverified periods of active and
inactive service. She served in Southwest Asia between November 30,
1990 and May 4, 1991.

To ensure full compliance with due process requirements, this is
REMANDED to the Regional Office (RO) for the following:

Schedule a hearing before a traveling member of the Board of
Veterans' Appeals, consistent with the request of the appellant
made in February 1999.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

- 2 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



